1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5    FREDERIC C. PRADO,                                          Case No. 2:18-cv-02293-APG-NJK
6                         Plaintiff,                                            ORDER
7    v.
8    CITY OF LAS VEGAS CODE
     ENFORCEMENT,
9
                         Defendant.
10
11          Plaintiff is proceeding in this action pro se, and submitted documents in an effort to initiate
12   this case on December 3, 2018. Docket No. 1. Plaintiff has not, however, submitted the required
13   filing fee or requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. In
14   order to proceed with his case, Plaintiff must either pay the filing fee or submit the affidavit
15   required by § 1915(a) showing an inability to prepay fees and costs or give security for them.
16          In addition, a properly pled complaint must provide “a short and plain statement of the
17   claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2); Bell Atlantic Corp. v.
18   Twombley, 550 U.S. 544, 555 (2007).         Although Rule 8 does not require detailed factual
19   allegations, it demands “more than labels and conclusions” or a “formulaic recitation of the
20   elements of a cause of action.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (citing Papasan v.
21   Allain, 478 U.S. 265, 286 (1986)). The court must accept as true all well-pled factual allegations
22   contained in the complaint, but the same requirement does not apply to legal conclusions. Iqbal,
23   129 S.Ct. at 1950. Mere recitals of the elements of a cause of action, supported only by conclusory
24   allegations, do not suffice. Id. at 1949. Secondly, where the claims in the complaint have not
25   crossed the line from plausible to conceivable, the complaint should be dismissed. Twombly, 550
26   U.S. at 570.
27
28
1           Accordingly,
2           IT IS ORDERED:
3           1.      Plaintiff must either make the necessary arrangements to pay the filing fee,
4    accompanied by a copy of this order, or file an Application to Proceed In Forma Pauperis, no later
5    than January 4, 2019.
6           2.      The Clerk of the Court shall send Plaintiff a blank application form.
7           3.      Plaintiff will have until January 4, 2019, to file a complaint that complies with
8    Rule 8 and the relevant caselaw. Failure to comply with this Order will result in the recommended
9    dismissal of this case, without prejudice.
10          DATED: December 4, 2018.
11
12                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
